DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12, line 16, recites “the axial direction” which should be changed to --the axis direction-- to maintain consistent claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the inner surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the first member" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18, lines 1-2, recites “a fourth width at a fourth position” which is indefinite because a third with and a third position are not claimed in either claims 17 or 18.  How can there be a fourth width and a fourth position without a previously claimed third with and  third position?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 17, and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP 63-214430 A; see Applicant provided machine translation) in view of Schindler et al. (DE 102012018553 A1; see provided machine translation).
Regarding claim 1, Hashimoto et al. discloses a joining structure, comprising:
a first member (13) including a cylindrical member (the part of 13 that 41A fits into) having a hole (13B) extending along an axis direction (along O), the hole is defined by an inner surface (the surface of 13B) of the cylindrical member; and
a second member (41) including a shaft member (41A), the shaft member being formed of a fiber-containing composite material (see Paragraph 1 / Line 1 of the machine translation) and having a shape to fit in the hole, the second member being joined to the first member via the shaft member so that movement thereof in the axis direction is restricted (element 15 prevents axial movement of 41),
wherein the inner surface of the first member includes an inclined surface (see the angled portion of 13B in Figure 9) inclined with respect to the axis direction,
the shaft member includes an inclined portion (the portion of 41A that matches the inclined surface of 13B) extending along the inner surface of the first member, the inclined portion being in contact with the inner surface of the first member, an outer surface (the outer surface of 41A that contacts 13B) of the inclined portion being inclined with respect of the axis direction, and
wherein the shaft member is disposed in the hole such that the inclined surface of the first member restricts movement of the shaft member in the axial direction. 
Hashimoto et al. does not disclose that the shaft member is hollow, and an inner surface of the inclined portion being inclined with respect of the axis direction.
Schindler et al. teaches a first member (28) and a hollow second member (26), the first member that an inclined inner surface (see Figure 1) that is inclined with respect to an axial direction (the axial centerline of 16), the second member having an inclined portion (see Figure 1) that is formed by an outer surface (the outer surface of 26) which matches the inclined inner surface of the first member and an inner surface (the inner surface of 26) that matches the outer surface of the second member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joining structure of Hashimoto et al. to have the second member be hollow, and to have an inner surface of the inclined portion be inclined with respect of the axis direction, as taught by Schindler et al., for the purpose of providing a shaft structure that is reduced in weight as compared to a solid shaft.
Regarding claim 2, Hashimoto et al. discloses that the shaft member has a first width (dimension 1 as shown below) at a first position (the position of 1 as shown below) in the axis direction and a second width (dimension 2 as shown below) at a second position (the position of 2 as shown below) in the axis direction, the second position being closer to a distal end (the right end of 41) of the shaft member than the first position, the second width being larger than the first width.

    PNG
    media_image1.png
    513
    635
    media_image1.png
    Greyscale

Annotated Figure 9 of Hashimoto et al. (JP 63-214430 A)
Regarding claim 3, Hashimoto et al. discloses that the shaft member has a third width (dimension 3 as shown above) at a third position (the position of 3 as shown above) in the axis direction, the third position being closer to the distal end of the shaft member than the second position, the third width being smaller than the second width.
Regarding claim 7, Hashimoto et al. discloses that the first member includes a cylindrical member (13 is cylindrical) defining the hole, and wherein the cylindrical member has a smaller thickness (dimension X as shown above) at a proximal end (the left end of 13) thereof in the axis direction than on a distal end side (see dimension Y) of the proximal end in the axis direction.
Regarding claim 8, Hashimoto et al. discloses that the cylindrical member is made of a metal (13 is a metal member; see Page 3 of the machine translation).
Regarding claim 17, Hashimoto et al. discloses that the shaft member has a first width (dimension 4 as shown above) at a first position (the position of dimension 4 as shown above) in the axis direction and a second width (dimension 1 as shown above) at a second position (the position of dimension 1 as shown above) in the axis direction, the second position being closer to a distal end (the right end of 41A) of the shaft member than the first position, the second width being smaller than the first width (dimension 1 is smaller than dimension 4 as shown above).
Regarding claim 18, Hashimoto et al. discloses that the shaft member has a fourth width (dimension 2 as shown above) at a fourth position (the position of dimension 2 as shown above) in the axis direction, the fourth position being closer to the distal end of the shaft member than the second position, the fourth width being larger than the second width (dimension 2 is smaller than dimension 1 as shown above).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (JP 63-214430 A; see Applicant provided machine translation) in view of Schindler et al. (DE 102012018553 A1; see provided machine translation) as applied to claim 1 above, and further in view of Saito et al. (US 9,475,571 B2).
Regarding claim 6, Hashimoto et al. in view of Schindler et al. discloses all of the claim limitations, see above, but does not disclose that the shaft member has a non-circular section in a direction perpendicular to the axis direction.
Saito et al. teaches a shaft member (12) that has a non-circular section (30a is rectangular; see Figure 6) in a direction perpendicular to an axis direction (along the axial direction of 13a or 13b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft member of Hashimoto et al. in view of Schindler et al. to have a non-circular section in a direction perpendicular to the axis direction, as taught by Saito et al., for the purpose of providing an outer shape of the shaft member that aids in preventing the shaft member from twisting inside the first member thus maintaining a consistent connection.
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-13, 17, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Funck et al. (US 2021/0071707 A1) discloses a method for producing a positive-locking load application that consists of a first cylindrical member having a hole formed in it, and a hollow fiber composite second member that has an inclined outer surface that matches an inclined inner surface of the first member.
Bernard (US 11,067,114 B2) discloses a composite end connection that is comprised of a first cylindrical member having a hole formed in it, and a second member that has an inclined inner surface that matches an inclined outer surface, and the inclined outer surface of the second member matches an inclined inner surface of the first member.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656